296 U.S. 559
56 S.Ct. 124
80 L.Ed. 394
The UNITED STATES of America, petitioner,v.Frank RIZZO, Claimant of 146,157 gallons of alcohol.1
No. 272.
Supreme Court of the United States
October 14, 1935

1
Mr. Homer S. Cummings, Atty. Gen., for the United States.


2
No opinion filed in court below.


3
Petition for writ of certiorari to the United States Circuit Court of Appeals for the Third Circuit granted.



1
 Subsequently to the decision of the United States Supreme Court, 294 U. S. 709, 55 S. Ct. 406, 79 L. Ed. 1244, denying certiorari to review the decision of the United States Circuit Court of Appeals for the Sixth Circuit, 73 F.(2d) 1010, a petition was filed by the government for a lien for taxes on the fund involved. This petition was denied by the Circuit Court of Appeals by order June 4, 1935, without opinion. The government seeks review of this order.